





CITATION: Bank of Montreal v. Shelvan, 2011 ONCA 222



DATE:20110322



DOCKET: C52630



COURT OF APPEAL FOR ONTARIO



Rosenberg, Moldaver and Feldman JJ.A.



BETWEEN



Bank of Montreal



Plaintiff (Respondent)



and



Sanchitha Shelvan and Shelvan Kannuthurai



Defendants (Appellants)



Sanchitha Shelvan and Shelvan Kannuthurai, in person



Michael Collis, for the respondent



Heard and endorsed: March 18, 2011



On appeal from the judgment of Justice Duncan Grace of the
          Superior Court of Justice dated July 12, 2010.



APPEAL BOOK ENDORSEMENT



[1]

There is no triable issue in this case. The appellants did not qualify
    for the skip a payment plan. We agree with the respondent that the trial judges
    reasons are inconsistent and there was no basis for sending the single payment
    issue on for trial.

[2]

Accordingly, the appeal is dismissed.

[3]

The cross-appeal is allowed and para. 1 of the judgment is amended to
    refer to the amount of $394,431.33. Costs to the respondent fixed at $4,000
    inclusive of disbursements and HST.


